DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a method of testing a semiconductor element, however it does not disclose an improvement made by the method step(s) to the art.  
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of testing a semiconductor element with improved pressing force direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi LTD JP2003149132 (hereinafter “Hitachi”).	
Regarding claim 1, Hitachi discloses a method of testing a semiconductor element (BGA/CSP) bonded (Solder-62 is shown bonding to a circuit board Figs 1-2. 12, 16) to a surface of a substrate for a bond strength, comprising pressing a peripheral surface of the semiconductor element with a shear tool (weight-5) in a direction inclined to gradually head away from the surface of the substrate along the direction of pressing (See Fig 12, 16). (See Paragraphs 0016-0076)
Regarding claim 6, Hitachi discloses the shear tool (weight-5) presses a peripheral edge of a lower surface of the semiconductor element (See Fig 16). (See Paragraphs 0016-0076)
Regarding claim 9, Hitachi disclose a method of testing a semiconductor element (BGA/CSP) bonded (Solder-62 is shown bonding to a circuit board Figs 1-2. 12, 16)  to a surface of a substrate for a bond strength, comprising: pressing a peripheral surface of the semiconductor element with a shear tool (weight-5) in a direction parallel to the surface of the substrate, wherein the shear tool has, as a pressing portion to be brought into contact with the semiconductor element (See Fig 16), an inclined surface inclined with respect to the direction of pressing (See Fig 12, 16). (See Paragraphs 0016-0076)
Regarding claim 10, Hitachi discloses a tip of the shear tool (weight-5) has a projection protruding toward the semiconductor element (BGA/CSP), and wherein the inclined surface is a portion of the projection. (See Paragraphs 0016-0076)
Regarding claim 12, Hitachi discloses the shear tool (weight-5) presses a peripheral edge of a lower surface of the semiconductor element (See Fig 16). (See Paragraphs 0016-0076)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi LTD JP2003149132 (hereinafter “Hitachi”) in view of Matsushita Electric IND CO LTD JP2004311623 (hereinafter “Matsushita”).
Regarding claim 2, Hitachi discloses the method according to claim 1.
However, Hitachi fails to disclose the surface of the substrate, which is bonded to the semiconductor element, is inclined downward along the direction of pressing with the shear tool. Matsushita discloses the surface of the substrate (substrate-104), which is bonded to the semiconductor element (electrode terminal (101) is bonded with electrode (103)), is inclined downward along the direction of pressing with the shear tool (Figs 1-2 shows an inclined downward orientation along the direction of tool (201)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Matsushita into Hitachi for the purpose of creating an easier and more efficient way of testing the semiconductor element. The modification would allow for pressing the semiconductor element easier in a desired direction to test the bonding strength.
Regarding claim 3, Hitachi discloses the method according to claim 2.
However, Hitachi fails to disclose the direction of pressing with the shear tool is a horizontal direction. Matsushita discloses the direction of pressing with the shear tool is a horizontal direction (See Fig 1A and B which shows the tool-201 moving in a horizontal direction 401 and 403).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Matsushita into Hitachi for the purpose of creating an easier and more efficient way of testing the semiconductor element. The modification would allow for pressing the semiconductor element easier in a desired direction to test the bonding strength.
Regarding claim 4, Hitachi discloses the method according to claim 2.
However, Hitachi fails to disclose an angle of inclination of the direction of pressing with respect to the surface of the substrate is 5 degrees or more. Matsushita discloses an angle of inclination (angle-302) of the direction of pressing with respect to the surface of the substrate is 5 degrees or more. (See Fig 1A-B)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Matsushita into Hitachi for the purpose of creating an easier and more efficient way of testing the semiconductor element. The modification would allow for pressing the semiconductor element easier in a desired direction to test the bonding strength.

Claim(s) 5, 7-8, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi LTD JP2003149132 (hereinafter “Hitachi”) in view of Nichia Kagaku KK JP2017163014 (hereinafter “Nichia”).
Regarding claim 5, Hitachi discloses the method according to claim 1.
However, Hitachi fails to disclose the semiconductor element is a light-emitting element. Nichia discloses the semiconductor element is a light-emitting element . (See Fig 1 and Paragraph 0011-0012)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nichia into Hitachi for the purpose of creating an easier and more efficient way of testing the maximum force needed to create a failure in the light emitting element. The modification would allow for determining how much damage the light emitting element can take.
Regarding claim 7,  Hitachi discloses the method according to claim 5.
However, Hitachi fails to disclose a phosphor plate is disposed on a surface of the light-emitting element, and wherein the shear tool presses the phosphor plate. Nichia discloses a phosphor plate (semiconductor device-10 includes element-12) is disposed on a surface of the light-emitting element, and wherein the shear tool (tool-20) presses the phosphor plate. (See Fig 1 and Paragraph 0011-0012)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nichia into Hitachi for the purpose of creating an easier and more efficient way of testing the maximum force needed to create a failure in the light emitting element. The modification would allow for determining how much damage the light emitting element can take.
Regarding claim 8, Hitachi discloses the method according to claim 1.
However, Hitachi fails to disclose the semiconductor element is bonded to the substrate with a bump. Nichia discloses the semiconductor element (device-10 includes element-12) is bonded to the substrate with a bump (Joining member-13). (See Fig 1 and Paragraph 0011-0012)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nichia into Hitachi for the purpose of creating an easier and more efficient way of testing the maximum force needed to create a failure in the light emitting element. The modification would allow for determining how much damage the light emitting element can take.
Regarding claim 11, Hitachi discloses the method according to claim 9.
However, Hitachi fails to disclose the semiconductor element is a light-emitting element. Nichia discloses the semiconductor element is a light-emitting element . (See Fig 1 and Paragraph 0011-0012)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nichia into Hitachi for the purpose of creating an easier and more efficient way of testing the maximum force needed to create a failure in the light emitting element. The modification would allow for determining how much damage the light emitting element can take.
Regarding claim 13,  Hitachi discloses the method according to claim 11.
However, Hitachi fails to disclose a phosphor plate is disposed on a surface of the light-emitting element, and wherein the shear tool presses the phosphor plate. Nichia discloses a phosphor plate (semiconductor device-10 includes element-12) is disposed on a surface of the light-emitting element, and wherein the shear tool (tool-20) presses the phosphor plate. (See Fig 1 and Paragraph 0011-0012)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nichia into Hitachi for the purpose of creating an easier and more efficient way of testing the maximum force needed to create a failure in the light emitting element. The modification would allow for determining how much damage the light emitting element can take.
Regarding claim 14, Hitachi discloses the method according to claim 9.
However, Hitachi fails to disclose the semiconductor element is bonded to the substrate with a bump. Nichia discloses the semiconductor element (device-10 includes element-12) is bonded to the substrate with a bump (Joining member-13). (See Fig 1 and Paragraph 0011-0012)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nichia into Hitachi for the purpose of creating an easier and more efficient way of testing the maximum force needed to create a failure in the light emitting element. The modification would allow for determining how much damage the light emitting element can take.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855